Title: To Thomas Jefferson from John Dawson, 24 March 1807
From: Dawson, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Orange C.H. March 24th. 1807
                        
                        Mrs. Wood wishes to have some conversation with you on a subject in which she is deeply interested, and at
                            her request I take the liberty of introducing her to you. 
                  with sincere esteem Your friend and Sevt
                        
                            J Dawson.
                            
                        
                    